"Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" City of Buenos Aires, May 20, 2010. To the Comisión Nacional de Valores (National Securities Commission) Ref.: Grupo Financiero Galicia S.A. - Notice of payment corresponding to Class I, Series I Negotiable Obligations. Grupo Financiero Galicia S.A. hereby informs the Comisión Nacional de Valores that it shall proceed to make the payment corresponding to the Class I, Series I Negotiable Obligations issued under the Global Program for the Issuance of Short-, Mid- and/or Long Term for a maximum outstanding face value of up to US$60,000,000, or the equivalent thereof in other currencies, and under the following terms and conditions: Domicile of Payment: One Wall Street, New York, NY 10286, United States of America. Paying Agent: The Bank of New York Mellon. Payment Initial Date: May 31, 2010. Item: Total Payment. Applicable Interest Rate: Series I Negotiable Obligations do not accrue interest. ISIN N°: XS0432675311. Common Code: N° 043267531. Terms with capital letters which are not defined herein shall have the meanings set forth in the Pricing Supplement dated May 8, 2009. Yours faithfully, Grupo Financiero Galicia S.A. Pedro A. Richards Attorney in fact Grupo Financiero Galicia S.A./Tte. Gral. Perón 456, 2° piso (C1038AAJ) Buenos Aires – Argentina, Tel. 4343-7528/4343-9475, Fax 4331-9183www.gfgsa.com
